974 F.2d 1331
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Billy T. ROBINETTE, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 91-2693.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  Sept. 15, 1992

Appeal from the United States District Court for the Western District of Virginia, at Big Stone Gap.  Glen M. Williams, Senior District Judge.  (CA-88-84-B)
Terry Gene Kilgore, Gate City, Virginia, for Appellant.
Richard Albert Lloret, Office of the United States Attorney, Roanoke, Virginia;  Charlotte Jefferson Hardnett, Victor Jerry Pane, Jr., Eileen Bradley, United States Department of Health & Human Services, Philadelphia, Pennsylvania, for Appellee.
W.D.Va.
AFFIRMED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Billy Robinette appeals from the district court's order affirming the Secretary's decision to deny his request for Social Security benefits.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Robinette v. HHS, No. CA-88-84-B (W.D. Va.  Aug. 29, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED